Opinion filed March 12, 2015




                                      In The

        Eleventh Court of Appeals
                                    __________

                                No. 11-14-00364-CV
                                    __________

         IN THE INTEREST OF D.L. AND B.L., CHILDREN


                    On Appeal from the 220th District Court
                               Comanche County, Texas
                         Trial Court Cause No. FM 11813


                     MEMORANDUM OPINION
      Appellant, the father of the children at issue in this appeal, filed a notice of
appeal on December 29, 2014, from the trial court’s order of termination. The
notice of appeal indicated that Appellant was presumed to be indigent. See TEX. R.
APP. P. 20.1(a)(3). On December 30, 2014, the district clerk and the court reporters
filed a contest challenging Appellant’s indigence. See TEX. R. APP. P. 20.1(e)(2).
The trial court held a hearing on the contest and entered an order sustaining it.
Appellant did not seek review of that order by filing a motion in this court as
provided for in Rule 20.1(j).
      Accordingly, this court notified Appellant by letter dated January 27, 2015,
that the $195 filing fee was due on or before February 11, 2015. Appellant
requested an extension of time to pay the fee. On February 13, 2015, this court
granted an extension and informed Appellant that the $195 filing fee was due in
this court on or before February 27, 2015, and that this would be the final
extension to pay the filing fee. We also notified Appellant as follows: “Failure to
comply with this requirement may result in dismissal of the case. TEX. R.
APP. P. 42.3.” Appellant, as of this date, has not paid the filing fee and has sought
no further extension. We note also that our records indicate that Appellant has
failed to request that a reporter’s record be prepared and has failed to pay for, or
make arrangements to pay for, the reporter’s record.
      Because Appellant has failed to pay the required filing fee in this appeal, we
dismiss the appeal. TEX. R. APP. P. 5, 42.3.


                                                    PER CURIAM


March 12, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2